8 N.Y.3d 969 (2007)
JULIE McKENNA et al., Appellants,
v.
SUSAN CONNORS et al., Respondents.
Court of Appeals of the State of New York.
Submitted March 5, 2007.
Decided May 3, 2007.
Motion, insofar as it seeks leave to appeal from that part of the Appellate Division order that affirmed Supreme Court's order denying the motion to vacate, dismissed upon the ground that such portion of the order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.